Case 2:18-cv-11214-ES-MAH Document 46 Filed 07/23/19 Page 1 of 2 PageID: 182



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  SANDRA HIDENRICK, individually and on
  behalf of all others similarly situated,
                                                              Case No.2:18-cv-11214
                       Plain tiJJ,

                           V.


  AFFILIATED MONITORING, INC., et a!,

                    DeJ’,zcla,its.


                             STIPULATED NOTICE OF DISMISSAL
       Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff Sandra Hidenrick and Defendants Affiliated

Monitoring, Inc. and Lifestation, Inc. hereby agree to the dismissal with prejudice of Plaintiffs

individual claims and without prejudice to the putative classes’ claims, with each party to hear its

own attorneys’ fees and costs.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


Dated: July 22, 2019                          /s/Siefèm Coleman
                                              Stefan Coleman
                                              Law Offices of Stefan Coleman, P.A.
                                              lawcstefancoleman.com
                                               1072 Madison Ave. Suite 1
                                              Lakewood, NJ 08701
                                              Phone: (877) 333-9427
                                              Fax: (888) 498-8946

                                              Avi R. Kaufman (pro hac vice)
                                              KAUFMAN P.A.
                                              400 NW 2&H Street
                                              Miami, Florida 33127
                                              Telephone: (305) 469-5881
                                              Email: kaufman(kaufmanpa.com

                                             CounselJhr PlaintijjSandra Hidenrick and the
                                             putative classes
Case 2:18-cv-11214-ES-MAH Document 46 Filed 07/23/19 Page 2 of 2 PageID: 183




                                  /s/ Lisa A. Messner
                                  Lisa A. Messner (Admitted Pm Thc Vice)
                                  MAC MURRAY & SHUSTER LLP
                                  6530 West Campus Oval, Suite 210
                                  New Albany, Ohio 43054
                                  lmessnermslawgroup.com
                                  Telephone: (614) 939-9955
                                  Fax: (614) 939-9954

                                  Thomas 0. Johnston (#040061998)
                                  Johnston Law Fimi LLC
                                  75 Midland Ave. Suite I
                                  Montclair, NJ 07042
                                  tjohnstonithjolrnstonlawfirmllc.com
                                  Phone: (973) 4474610
                                  Fax: (973) 4474611

                                  Counsel for Defendant

     DONE AND ORDERED in Newark, New Jersey this                           2019.




                                                     ICY JUDGE
